         Case 9:20-cr-00046-DLC Document 34 Filed 02/08/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                            CR 20–46–M–DLC

                      Plaintiff,

 vs.                                                        ORDER

 SCOTT MICHAEL GEORGE
 DANIELS,

                       Defendant.

       Before the Court is the United States’ Unopposed Motion for Amended

Preliminary Order of Forfeiture. (Doc. 32.) Upon motion of the United States,

(Doc. 28), this Court previously entered a preliminary order of forfeiture against

Defendant Scott Michael George Daniels. (See generally Doc. 31.) Now the

United States moves for the amendment of this order (Doc. 31) to include

additional property omitted from its original motion. (Doc. 32-1 at 1.) The United

States does not explain why such property was originally omitted and its

supporting brief is just a duplicate copy of the motion. (Docs. 32–33.)

       This Court can only amend a preliminary order of forfeiture in specific

circumstances. Fed. R. Crim. P. 32.2(e)(1). More precisely, this Court may only

“amend any existing order of forfeiture” when the property sought to be included:

(1) is subject to forfeiture under an existing order of forfeiture but was located and


                                          1
         Case 9:20-cr-00046-DLC Document 34 Filed 02/08/21 Page 2 of 2



identified after that order was entered; or (2) is substitute property that qualifies for

forfeiture under an applicable statute. Id. Indeed, as the 2009 Advisory

Committee Note observes, “the rules give the sentencing court only very limited

authority to correct errors or omissions in the preliminary forfeiture order.” United

States v. Root, 2016 WL 4205358, *1 (E.D. Wash. 2016). Because the United

States’ motion (Doc. 32) does not delineate any legal basis upon which the

requested amendment could be made, the Court will deny the motion subject to

renewal.

      Accordingly, IT IS ORDERED that the motion (Doc. 32) is DENIED,

subject to renewal upon the United States’ showing of how such amendment is

authorized by law or other rule of criminal procedure.

      DATED this 8th day of February, 2021.




                                            2
